Title: To George Washington from Major General Nathanael Greene, 25 June 1780
From: Greene, Nathanael
To: Washington, George



Sir
Springfield June 25th 1780 9 oClock P.M.

A man from New York brings the following intelligence.
Fryday last, went up the North River past New york one 44 Gun Ship three frigates and a bomb Ketch 30 top sail vessels and 15 smaller ones with the light Infantry and Grenadiers on board, estimated at about 3000.

Saturday at two oClock 32 Sail went up the River, with the second division of the Army. This day at nine oClock upwards of twenty sail went up the River with the last.
Sir Henry Clinton and Admiral Arburthnot are both gone up the River.
Ships of force still below, and in the Harbour are the Rusel—Romulus—& Pearle.
Major Lee marched this afternoon by the way of Paramus to Pompton. Maxwells brigade was to march at five in the morning but on hearing this intelligence I have given them orders to march at three, and to force their march as much as possible without injuring the Troops. I shall be obliged to go by the way of Morris but will be up with the Army as soon as possible.
The Enemy will undoubtedly endeavor to possess the high grounds round about the fortifications; in order to batter our works and oblige us to spend our Ammunition. If we can keep the Enemy from possessing those grounds, it will be a great point gained.
Sir Henry Clinton must be confident that the french fleet cannot enter the harbour, or that it is intercepted and cannot gain the American Coast.
I shall dispach this intelligence to the Committee this Evening and desire them to take the necessary steps to forward supplies, and stores of all kinds, which may be wanted in the operations. I am your Excellencys obed. humble Ser.

N. Greene

